FILED
                             NOT FOR PUBLICATION                            MAR 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE GERMAN BENAVIDES-MOLINA,                    No. 09-71258

               Petitioner,                       Agency No. A028-720-981

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 8, 2011 **

Before:        FARRIS, O’SCANNLAIN, and BYBEE, Circuit Judges.

       Jose German Benavides-Molina, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s decision denying his motion to

reopen deportation proceedings conducted in absentia. We have jurisdiction under


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of the

motion, and we review de novo questions of law. Hernandez-Vivas v. INS, 23 F.3d

1557, 1561 (9th Cir. 1994). We deny the petition for review.

      The BIA did not abuse its discretion in denying Benavides-Molina’s second

motion to reopen for failure to establish reasonable cause to excuse his failure to

appear. See Hernandez-Vivas, 23 F.3d at 1559. Benavides-Molina did not dispute

the hearing notice was sent to the address he provided, see 8 U.S.C. § 1252b(c)(1)

(repealed) (stating that written notice shall be considered sufficient if provided at

the most recent address provided by respondent), and he submitted insufficient

evidence to support an affirmative defense of nondelivery or improper delivery, see

Arrieta v. INS, 117 F.3d 429, 431 (9th Cir.1997) (per curiam) (notice of hearing

sent to an alien’s last known address may be sufficient).

      PETITION FOR REVIEW DENIED.




                                           2                                     09-71258